         Case 1:20-cr-00360-AKH Document 18 Filed 10/27/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 UNITED STATES OF AMERICA
                                                                         POST-INFORMATION
         -v.-                                                           RESTRAINING ORDER

 DAVID HU,                                                                       20 Cr. 360 (AKH)

                         Defendant.


       Upon the application of AUDREY STRAUSS, Acting United States Attorney for the

Southern District of New York, pursuant to Title 18, United States Code, Section 981 and Title

21, United States Code, Section 853, based on the Affidavit of Special Agent Joseph Strawman,

Federal Bureau oflnvestigation, executed on October 21 , 2020, and upon a finding of probable

cause that the Subject Property, defined below, is subject to restraint and forfeiture pursuant to

Title 18, United States Code, Section 981 , Title 21, United States Code, Section 853 , and Title

28, United States Code, Section 2461 as property constituting or derived from proceeds traceable

to a violation of Title 15, United States Code, Sections 78j(b) and 78ff and Title 17, Code of

Federal Regulations, Section 240.10b-5 (securities fraud); and Title 18, United States Code,

Section 1343 (wire fraud).

       IT IS HEREBY ORDERED that Bank Leumi and all persons or entities having actual

knowledge of this Order shall not take any action prohibited by this Order.

       IT IS FURTHER ORDERED that Bank Leumi and all persons or entities having actual

knowledge of this Order shall not, directly or indirectly, transfer, sell, assign, pledge,

hypothecate, encumber, or dispose of in any manner; cause to be transferred, sold, assigned,

pledged, hypothecated, encumbered, disposed of in any manner; or take, or cause to be taken,

any action that would have the effect of depreciating, damaging, or in any way diminishing the

value of property or other interests belonging to, or owed to, or controlled in whole or in part by
           Case 1:20-cr-00360-AKH Document 18 Filed 10/27/20 Page 2 of 3




the defendant, which property or other interests are subject to forfeiture. The property and other

interests hereby restrained is the following:

                a.     Funds held by Bank Leumi representing the funds listed on a Bank Leumi

cashier's check dated July 17, 2019, check number 1144558, in the amount of$6,369,339.72,

payable to The Venezuela Recovery Fund N.V., remitter Trade Finance Trust (the "Subject

Property").

          IT IS FURTHER ORDERED that the United States Attorney's Office for the Southern

District of New York, in its discretion, is authorized to direct the release of assets restrained

herein;

          IT IS FURTHER ORDERED Any person or entity claiming an interest in the assets

listed in this Order may contact the following Assistant United States Attorney to clarify the

scope of the Order: Assistant United States Attorney Drew Skinner, Telephone Number (212)

637-1587. Those persons or entities will not be deemed in violation of this Order for any

transactions undertaken upon written approval made by Assistant United States Attorney

Skinner.

          IT IS FURTHER ORDERED that this Restraining Order shall be binding upon Bank

Leumi, and any other person having actual knowledge of this Order, and that this Order shall

remain in effect until further order of this Court; and




                                                   2
::.
               Case 1:20-cr-00360-AKH Document 18 Filed 10/27/20 Page 3 of 3




             IT IS FURTHER ORDERED that service of a copy of this Order shall be made on

      Bank Leumi or its attorney(s) by regular mail.

      Dated: New York, Ne?,York
               '" _,. 2             '2020          SO ORDERED:




                                                       0      RABLE AL VIN K. HELLERSTEIN
                                                           ITED STATES DISTRICT JUDGE




                                                           3
